BURGER, Circuit Judge
(concurring) :
I agree that the record contains sufficient evidence to support the Board’s conclusions that the union had a majority of the employees at the time of its demand for recognition and that the employer had no good faith reason to doubt that fact. The finding of a Section 8(a) (5) violation is accordingly sustainable.
However, a word is in order concerning the format of the authorization cards with which the union established its majority. Bold face type at the top of the form states “Petition and Authorization to Show That I WANT AN N.L.R.B. ELECTION NOW,”1 the capitalized sentence being set off in a box by itself underneath the preceding words. Two paragraphs in ordinary type follow, the first paragraph authorizing the union to petition for an election and the second authorizing it to act as bargaining agent. After lines for name and address, a box at the bottom sets off the words “Sign Here” and space for a signature.
This authorization card seems to me misleading; a less than studied reading of it might well leave the impression that it authorizes the union only to petition for an election. Moreover, this possibility of confusion is unnecessary. As Chief Judge Tuttle of the Fifth Circuit said only recently,
*364It would be very simple for the union to prepare a card that in an unambiguous form would authorize union representation as a bargaining agent. If the union also wished to have cards signed to call an election this would also be a very simple matter. There can be little excuse for combining the two in a card that makes possible * * * misrepresentation * * *.
NLRB v. Peterson Brothers, Inc., 5th Cir., 342 F.2d 221, 225, March 11, 1965. Our observation in Joy Silk Mills v. NLRB, 87 U.S.App.D.C. 360, 371, 185 F.2d 732, 743, cert. denied, 341 U.S. 914, 71 S.Ct. 734 (1950), that “an employee’s thoughts (or afterthoughts) as to why he signed a union card, and what he thought that card meant, cannot negative the overt action of having signed a card designating a union as bargaining agent” should not be taken to license the use of misleading authorization cards. If such cards are to substitute for a secret ballot, their terms ought to be unmistakable

. The following is a sample of an authorization card:
Petition and Authorization to Show That
I WANT AN N.L.R.B. ELECTION NOW
I, the undersigned, an employee of S.N.C. Manufacturing_
Company
"hereby authorize the International Union of Electrical Radio and Machine Workers, IUE-AFL-CIO, to petition the National Labor Relations Board for an election as soon as possible.
I authorize the IUE-AFL-CIO to act as my bargaining agent with the company in regards to wages, hours and working conditions.
NAME (print)_Grace Shafer_Date 2/20/63
ADDRESS (print)_R.R. 1 Van Dyne_City_
Dept._Shift Day_Phone MU 8-2453
Sign Here /s/ Grace Shafer